                     Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 1 of 13                        FILED
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                              Jul 17 2020
                                     UNITED STATES DISTRICT COURT
                                                                 for the               SUSANY. SOONG
                                             Northern District
                                           __________  DistrictofofCalifornia
                                                                    __________    CLERK, U.S. DISTRICT COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA
                  United States of America                  )                           SAN FRANCISCO
                                v.                                  )
                          Chen Song
                                                                    )      Case No. 3-20-MJ-70968 MAG
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  December 23, 2018              in the county of            San Francisco         in the
     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 1546(a)                               Fraud and misuse of visas, permits, and other documents

                                                  Maximum penalties: 10 years of imprisonment; $250,000 fine; three years of
                                                  supervised release; $100 special assessment.




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                    Joyce Blalock /s/ via telephone
                                                                                               Complainant’s signature
         Approved as to form _______________
                                                                                               FBI SA Joyce Blalock
                     AUSA Benjamin Kingsley
                                                                                                Printed name and title

Sworn to before me by telephone.


Date: July 17, 2020
                                                                                                  Judge’s signature

City and state:                         San Francisco, CA                              Sallie Kim, U.S. Magistrate Judge
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                  Reset
            Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 2 of 13




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Joyce Blalock, Special Agent, Federal Bureau of Investigation, being duly sworn state:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I submit this affidavit in support of a criminal complaint charging SONG CHEN

(SONG) with the crime of visa fraud, in violation of Title 18, United States Code, Section

1546(a).

       2.       I am an “investigative or law enforcement officer of the United States” within the

meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United

States who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in 18 U.S.C. § 1546(a).

       3.       I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since July 2018. I am currently assigned to the San Francisco Division. In my

capacity as a Special Agent, I have received training in, and my duties include the investigation

of, violations of federal criminal law, including matters related to individuals acting as agents of

a foreign government and counterintelligence-related offenses.

       4.       The facts set forth in this affidavit are based on the following: (1) my own

investigation; (2) information obtained from other law enforcement agencies; (3) my review of

documents and records related to this investigation; (4) oral and written communications with

others who have personal knowledge of the events and circumstances described herein; (5)

review of public information, including information available on the Internet; and (6) my

experience and background as a Special Agent of the FBI.

       5.       This affidavit is submitted for the limited purpose of securing a criminal

complaint. I have not included every fact known to me concerning this investigation. Instead, I



                                                  1
            Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 3 of 13




have set forth only the facts that I believe are necessary to establish probable cause to believe

that violation of the federal law identified in the relevant statute below has occurred. Also, where

I refer to conversations and events, I often refer to them in substance and in relevant part rather

than in their entirety or verbatim.

       6.       Based on the FBI’s investigation, there is probable cause to believe that SONG, a

Visiting Scholar at Stanford University, violated Title 18, United States Code, Section 1546(a),

when she possessed a visa that was procured using statements that she knew were false and then

entered the United States using that visa.

                                      RELEVANT STATUTES

       7.       Title 18, United States Code, Section 1546(a) provides, in part:

       Whoever knowingly forges, counterfeits, alters, or falsely makes any immigrant
       or nonimmigrant visa, permit, border crossing card, alien registration receipt card,
       or other document prescribed by statute or regulation for entry into or as evidence
       of authorized stay or employment in the United States, or utters, uses, attempts to
       use, possesses, obtains, accepts, or receives any such visa, permit, border crossing
       card, alien registration receipt card, or other document prescribed by statute or
       regulation for entry into or as evidence of authorized stay or employment in the
       United States, knowing it to be forged, counterfeited, altered, or falsely made, or
       to have been procured by means of any false claim or statement, or to have been
       otherwise procured by fraud or unlawfully obtained; or . . .

       Whoever knowingly makes under oath, or as permitted under penalty of perjury
       under section 1746 of title 28, United States Code, knowingly subscribes as true,
       any false statement with respect to a material fact in any application, affidavit, or
       other document required by the immigration laws or regulations prescribed
       thereunder, or knowingly presents any such application, affidavit, or other
       document which contains any such false statement or which fails to contain any
       reasonable basis in law or fact-

       Shall be fined under this title or imprisoned not more than 25 years (if the offense
       was committed to facilitate an act of international terrorism (as defined in section
       2331 of this title)), 20 years (if the offense was committed to facilitate a drug
       trafficking crime (as defined in section 929(a) of this title)), 10 years (in the case
       of the first or second such offense, if the offense was not committed to facilitate
       such an act of international terrorism or a drug trafficking crime), or 15 years (in
       the case of any other offense), or both.

                                                  2
            Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 4 of 13




                         FACTS SUPPORTING PROBABLE CAUSE

       8.       Based upon the information below, my training and experience, and the training

and experience of agents and investigators involved in this investigation, I believe there is

probable cause to believe SONG committed the crime of visa fraud in violation of Title 18,

United States Code, Section 1546(a), when she possessed a visa in the Northern District of

California that was obtained through fraud, specifically, by making false statements on the visa

application.

       9.       SONG applied for a United States Non-Immigrant Visa (“NIV”) on or about

November 10, 2018 and was issued a J-1 visa on or about November 23, 2018. In her

application, SONG described herself as a neurologist who was coming to the U.S. to conduct

research at Stanford University. According to the Department of State website, a J-1 visa is a

non-immigrant document “for individuals approved to participate in work-and study-based

exchange visitor programs.” On or about December 23, 2018, SONG entered the United States

through San Francisco International Airport.

       10.      On SONG’s NIV application, under “Additional Work/Education/Training,” for

the question “Have you ever served in the military?” SONG answered “yes,” with dates of

service starting September 1, 2000, and terminating June 30, 2011. SONG stated she was

employed by the “Xi Diaoyutai Hospital” located at “No. 30 Fucheng Road, Beijing, 100142,”

from June 30, 2011 to the present. SONG submitted her J-1 visa application under penalty of

perjury and certified that all of her answers on the form were true and correct.




                                                 3
           Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 5 of 13




          11.   FBI San Francisco’s investigation revealed the following information indicating

that there is probable cause to believe SONG’s statement regarding the termination of her

military service in 2011 was false.

          A.    SONG’s Neurological Area of Expertise

          12.   Based on my interview of a Professor at Stanford University (“Stanford

Professor”) and review of Stanford University records, I learned the following:

                   a. SONG worked as a researcher in Stanford Professor’s lab starting at the

                       beginning of 2019. She was originally planning to stay for a year, but had

                       her visa and Visiting Scholar appointment extended for a year in January

                       2020 with an anticipated end date of January 6, 2021 in order to continue

                       her research. SONG is in the U.S. with her daughter. Recently, SONG

                       informed Stanford Professor she was planning on returning to China due

                       to her daughter’s education, and had been looking for outbound flights.

                   b. Stanford Professor stated that SONG’s expertise in myasthenia gravis

                       benefited the work in his lab and contributed to ongoing research projects.

                       Documents SONG provided to Stanford University in support for her

                       Visiting Scholar application also corroborate this area of expertise.

          B.    Open Source Research on SONG

          13.   Stanford University provided SONG’s curriculum vitae, which was updated in

2019 to include her time as a Visiting Scholar at Stanford from 2018 to present. Included under

“Peer Reviewed Publications” were four publications co-authored by SONG with her name

bolded.




                                                 4
         Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 6 of 13




       14.     The first article, published by Muscle and Nerve in 2012, listed SONG’s

affiliation as the “Department of Neurology, Tangdu Hospital, Fourth Military Medical

University, Xi’an, China.” 1 The second article, published by Protein Expression and Purification

in 2015, had SONG’s affiliation as the “Department of Neurology, General Hospital of Airforce,

Beijing, China.” The third article, published by International Journal of Molecular Medicine in

2017, affiliated SONG with the “Department of Neurology, Tangdu Hospital, The Fourth

Military Medical University, Xi’an, Shaanxi 710038, P.R. China.” The fourth article, published

by International Journal of Neuroscience in 2017, had SONG’s affiliation as the “Department of

Neurology, Chinese PLA Air Force General Hospital, Beijing, China.”

       15.     The website “cnkang.com” describes itself on the About Us page as China Health

Network, providing health information and medical industry resources including a doctor lookup

page. Users can enter queries such as a specific city or disease and conduct a search of the site’s

doctor database. The URL “cnkang.com/yyk/docindex/356749/,” which I accessed on July 13,

2020, leads to SONG’s profile page. The profile describes SONG as an attending physician at

the Air Force General Hospital in the Department of Neurology, engaged in the targeted

treatment of myasthenia gravis, and is accompanied by a photo of her wearing what I believe to

be a military uniform:




1
 The Air Force Military Medical University (AFMMU) was formerly known as the Fourth
Military Medical University (FMMU). According to the Air Force Military Medical University
website (https://www.fmmu.edu.cn/xxgk/xxjj.htm), the Fourth Military Medical University was
renamed to the Air Force Military Medical University in July 2017. According to the same Air
Force Military Medical University website, the Air Force Military Medical University is
subordinate to the Air Force branch of the PLA.
                                                 5
          Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 7 of 13




       16.     The person depicted in the above photo appears to be the same person on the J-1

visa application. Additionally, as discussed below, I was present for an interview of SONG on

July 13, 2020; I believe the person in the photograph to be SONG. A description of an insignia

matching her uniformed photo was found online. The insignia represents the Civilian Cadres of

the PLA. Based on my training and experience, I know that the PLA is a general term describing

the People’s Republic of China’s (“PRC”) military forces. To describe China’s Air Force, one

would say “People’s Liberation Army Air Force” (“PLAAF”). According to the website of the

Ministry of National Defense of the PRC, (www.mod.gov.cn/policy/2009-

07/14/content_3100988.htm) Civilian Cadres of the PLA are active military personnel who have

been appointed to junior professional technical positions or clerical ranks and above. Based on

my training and experience, this description is consistent with my understanding of the PLA’s

military structure.

       17.     This same photo also appears on a profile page for SONG on “youlai.cn,” a

similar medical information website which also has doctor profile pages. On this website,

SONG’s professional expertise is on the diagnosis and treatment of myasthenia gravis.

According to open source, Exchangeable Image File Format (EXIF) data allows the storing of

certain information within a photo. This information, known as metadata, can include such


                                                6
         Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 8 of 13




details as the date and time the photo was taken, camera settings and copyright information.

EXIF data can be viewed using a variety of extractor tools, such as ExifTool, available from

“exiftool.org.” When I ran the above image through ExifTool, it generated metadata including

the following details:

             Create Date: 2017:05:16 13:39:29+08:00
             Metadata Date: 2017:05:18 12:01:54+08:00
             History Action: created
             History When: 2017:05:16 13:39:29+08:00

Accordingly, I believe this image, associated with two of SONG’s current, publicly available

profile pages, was most likely uploaded to the server in May 2017.

        18.     According to the PLA Air Force General Hospital’s website (www.kj-

hospital.com/dh.asp?id=295&sid=298), the Air Force General Hospital functions as a clinical

teaching hospital for a number of colleges and universities, including the Air Force Military

Medical University. The website provides the hospital location as No. 30 Fucheng Road, Haidian

District, Beijing (West) Diaoyutai 100142. This is the same address SONG provided on her NIV

Application, as well as the name “Diaoyutai,” prefaced by “Xi,” which means “West” in

Chinese. However, SONG’s application made no mention of this hospital’s official name or its

affiliation with the PLA Air Force.

       19.      According to open source research, there are additional articles and publications

which associate SONG with the PLA Air Force. In June 2018, SONG is listed as the co-author of

a study in affiliation with the Air Force General Hospital on silent brain infarction experienced

by flying personnel. The paper from that study is available at

www.jglobal.jst.go.jp/en/detail?JGLOBAL_ID=201802296099212633.

       20.      In January 2015, an article was published by the Air Force General Hospital

announcing the death of the former chief physician of the MRI Department at the Air Force

                                                 7
         Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 9 of 13




General Hospital. SONG, from the Department of Neurology, is named as the doctor at the

hospital who performed the autopsy on the deceased.

        21.      In 2015, the PLA Medical Science and Technology Commission hosted its 16th

Academic Conference of the Professional Committee of Neurology. SONG’s name, along with

the same phone number that appears on her NIV application, was provided as one of the

conference points of contact. In summary, open source research showed SONG’s continued

affiliation with the PLA Air Force in a variety of capacities well past her stated termination date

of June 2011.

        C.       FBI Interview with SONG on July 13, 2020

        22.      On July 13, 2020, SONG agreed to be voluntarily interviewed at her place of

residence concurrent to the execution of a search warrant authorized by this Court. Another agent

and I conducted that interview. During the course of that interview, the following took place, in

sum and substance:

   a.         SONG repeatedly and adamantly denied any current affiliation with the PLA Air

              Force, Chinese military, or Fourth Military Medical University despite given multiple

              opportunities to clarify or correct her statements. SONG made these denials both

              before and after she was admonished several times that lying to FBI agents

              constituted a federal crime in the United States.

   b.         SONG stated that after she graduated from the Fourth Military Medical University,

              she chose to disassociate herself from the Chinese military.

   c.         SONG stated that no one assisted her or provided her with any direction when filling

              out her 2018 J-1 visa application.




                                                    8
     Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 10 of 13




d.    When shown the curriculum vitae she submitted to Stanford University, SONG

      confirmed that this was hers, the contents were true and she was a co-author on all of

      the listed publications (which are those discussed above in Paragraph 14). According

      to SONG, the reason why she was affiliated with the Chinese military in the 2012

      article was because there was a delay in article publication. However, when SONG

      was confronted with three additional articles that attributed her affiliation with the

      PLA Air Force General Hospital or FMMU, SONG refused to provide an explanation

      for those articles.

e.    When confronted with the above picture of her in a PLA military uniform, SONG

      stated “I think it’s better I keep silent” before refusing to respond further about the

      topic.

f.    SONG stated that her professional expertise was myasthenia gravis and she had

      worked at the Beijing Diaoyutai Hospital since leaving the FMMU in 2011, but could

      not provide a response when asked why it shared an address with the PLA Air Force

      General Hospital in Beijing.

g.    SONG stated that the China Scholarship Council provided funding for her Visiting

      Scholar position at Stanford University for the first year. Her China Scholarship

      Council funding ended in early 2020 after she extended her stay in the United States

      for another year, at which point Diaoyutai Hospital began providing her funding.

h.    SONG stated that she had multiple one-way tickets reserved to return to China with

      her daughter with no intention to return under the current J-1 visa despite having

      renewed her tenure at Stanford University for an additional year in early 2020.




                                            9
         Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 11 of 13




        23.    Based on my training and experience, I believe that SONG was intentionally

misleading when she claimed no association with the PLA Air Force and could not provide

articulable reasons to explain her continued affiliation with elements of the Chinese military,

such as when asked about the publications on her curriculum vitae. In addition, SONG

voluntarily spoke and answered questions on the topic until confronted with evidence that she

was lying—including, specifically, by ceasing the interview and refusing to acknowledge the

photo of herself in a PLA uniform found on a website listing her professional expertise as

myasthenia gravis.

        24.    Between June 17 and June 25, 2020, the FBI inquired with Special Agent Scott

Patterson, Diplomatic Security Service, U.S. Department of State whether providing false

information on a NIV application would impact the U.S. Department of State’s decision to issue

a visa. SA Patterson was asked about the question “Have you ever served in the military?”

        25.    SA Patterson advised that he attended the Department of State Consular Officer

training on immigration law and visas. Patterson stated that if an applicant from certain countries

(for example, China) answers affirmatively to the question about military service, it will cause a

consular official to apply additional scrutiny. U.S. visas are issued based on purpose of travel,

regardless of status of an individual in a foreign country. For an applicant truly applying to study

in the United States, a student visa could be sought. However, for an active duty military

member coming to the United States to conduct official government business, then an official or

diplomatic visa would apply. It is for the consular officer at the embassy or consulate to decide if

the visa the applicant is applying for is appropriate. If the individual was conducting duties on

behalf of their profession within the military, but are in the United States on a student visa, that

individual could be violating the terms of the visa.



                                                  10
         Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 12 of 13




        26.    Following the execution of the search warrant authorized by this Court, several of

SONG’s devices were seized. According to a cursory review of SONG’s external hard drive, on

June 21, 2020, SONG deleted a folder titled, in Chinese, “2018 Visiting School Important

Information.” Within this folder, one of the recovered (having been deleted) documents was a

letter, also written in Chinese, which provides further evidence that SONG works for the PLA

and was here on its behalf. I have reviewed this letter. The letter was addressed to the Chinese

Consulate in New York, Education Section. In the letter, SONG identified herself by her name,

birthdate, and occupation as a doctor in neurology, and noted her current Visiting Scholar

situation. SONG explained that she was extending her studying in the U.S. for another year. She

wrote in the letter that her stated employer, Beijing Xi Diaoyutai Hospital, is a false front, and

that, as a result, she had obtained approval for her extension from both the PLA Air Force and

FMMU. She explained that, as these approval documents were classified, she was not able to

transmit them online, and thus instead attempted to mail the documents via UPS, though the

package was lost. This letter provided her explanation that she was attempting to mail them

again, but that they would be delayed a month.

                                         CONCLUSION

        27.    In summary, the FBI’s investigation has revealed that there is probable cause to

believe that SONG CHEN is currently employed by the PLA Air Force General Hospital and has

maintained affiliation with AFMMU/FMMU after 2011, which is part of the Chinese People’s

Liberation Army (PLA) Air Force. According to information obtained from the Chinese Ministry

of Defense’s website and based on photos of SONG in her uniform, as well as other information

cited above to include the results of my interview with SONG and a review of her devices, it

appears that SONG is part of a Civilian Cadre whose members are considered active duty



                                                 11
             Case 3:21-cr-00011-WHA Document 1 Filed 07/17/20 Page 13 of 13




military personnel. Based on this and the foregoing information, there is probable cause to

believe SONG violated 18 U.S.C. § 1546(a) when she entered the United States and landed at

San Francisco International Airport on December 23, 2018 on a visa obtained by material false

statements.




                                                            /s/ Joyce Blalock via telephone
                                                            _________________________
                                                            JOYCE BLALOCK
                                                            Special Agent
                                                            Federal Bureau of Investigation


        Sworn to before me over the telephone and signed by me pursuant to Fed.R.Crim.P.41

and 4(d) on         17     day of July 2020. This application and warrant are to be filed under

this seal.



        ____________________________________
        HONORABLE SALLIE KIM
        United States Magistrate Judge




                                               12
